Exhibit 10.8

Form of Notice

 

To: Holders of Outstanding Restricted Stock Unit Awards Granted by Apple Inc.

From: Apple Stock

Date: May 24, 2012

 

Re: Amendment of Awards

The Compensation Committee has approved certain amendments to our restricted
stock unit (“RSU”) awards to allow the holder of the award to participate in any
ordinary cash dividends that we may pay to our shareholders. The specific terms
of the amendments are described below and take effect immediately.

Currently, if Apple Inc. (“Apple”) decides to pay an ordinary cash dividend to
its shareholders, you do not have any rights to receive dividend payments on
your outstanding RSUs. The Compensation Committee has amended all of Apple’s
outstanding RSU awards to provide that, if Apple pays an ordinary cash dividend
on its common stock, you will be credited with a dollar amount equal to (1) the
per-share cash dividend paid by Apple on its common stock on the related
dividend payment date, multiplied by (2) the total number of your RSUs
outstanding immediately prior to the record date for that dividend (referred to
as a “Dividend Equivalent Right”). If you are credited with any Dividend
Equivalent Rights, these rights will be subject to the same vesting, payment and
other terms and conditions as the original RSUs to which they relate, and any of
your Dividend Equivalent Rights that vest will be paid to you in cash. You will
not be credited with Dividend Equivalent Rights with respect to any RSUs that,
immediately prior to the record date for that dividend, have either been paid to
you or have terminated and are no longer outstanding, and you will not be
entitled to any payment for Dividend Equivalent Rights with respect to Stock
Units that terminate without vesting.

Except as expressly set forth above, this letter does not modify any other terms
of your awards. In other words, the existing vesting and other provisions of
your awards continue in effect. Future awards will be subject to the terms and
conditions prescribed at the time of grant of those awards.

Please contact stock@apple.com if you have any questions about any of the
matters covered in this letter.